Bowie, C. J.,
delivered the opinion of this Court.
Appeal from an order of the Superior Court of Baltimore City, overruling and refusing the application for an injunction, and the appointment of a receiver, and dismissing the bill.
The order- appealed from, is based, in the opinion of the learned Judge below, on three grounds, either of which, if good, is sufficient to require its affirmance, viz:
1st. “The Court has no jurisdiction of the subject-matter as presented by the bill.”
2nd. If it had jurisdiction, “a proper case is not made for an injunction, or the appointment of a receiver.”
3rd. There is no right of dower in Maria Young in the estate of William Young, deceased.
The learned Judge does not refuse the application for want of jurisdiction generally, in cases of dower, or because the bill was filed by the heir at law, but because the case presented by the heir at law did not warrant the assignment of dower, or the exercise of the extraordinary powers of the Court, by injunction and receiver.
The mere fact that an estate may be subject to dower, “does not, in the absence of all adverse claim thereto, authorize parties to make a case, to elicit the decision of *371the Courts, upon points which are only potential and not actual; — under such circumstances the Judiciary would be overwhelmed with ingenious difficulties suggested by the learned zeal of the counsel, or the nervous apprehensions of clients.”
After a careful examination of the bill, it appears there is no positive allegation of the seizin by the testator, William Young, during his coverture with Maria Young, of any other real estate in which she could have dower, except the Holland street property, and this the bill expressly declares it is not designed to bring into this suit. It is true the will makes William H. Young residuary legatee of,all the estate of the testator, real and personal, not otherwise devised, but it is nowhere alleged in the bill, that any other real estate, than the Holland street property, has come to the possession of the complainant, or that he is entitled to any other, in which Maria Young, as widow of William, might or could claim dower.
In the absence of this material allegation, there was no subject-matter to give jurisdiction to the Court, as a bill for the assignment of dower. It is not enough that Courts of Equity have concurrent jurisdiction generally with Courts of Law in matters of dower, (of which there is no doubt,) but there must be a foundation laid to authorize the Court to exercise its jurisdiction, before a complainant can invoke its aid. In this sense, we apprehend, the Court below intended to be understood in the first reason assigned for dismissing the bill, in which, as interpreted, we entirely concur.
There is no allegation of any positive claim or demand of dower by the widow of William Young, deceased, or of William H. Young, but it is alleged that the former claims, that by the true construction of the will she is not debarred of dower.
The answer of Maria Young, filed the day after the bill, and without oath, admits the several matters and *372things stated in the bill, and claims her dower in all the real estate of her husband, from the day of his death, and in all the rents and incomes of said property, but as to the Holland street property, (the respondent says,) she will settle her claims, whatever- they may be, in some other suit or proceeding, as proposed by the complainant.
Without imputing any improper motive to the parties, it is evident from the entire correspondence between the bill and answer of this defendant, that there is a perfect understanding between them.
Reference being made to the answer of Maria Young, it is proper to say, the answers were all filed before, or at the hearing; the learned Judge below, says: “This case is before me on the bill, the answer of Maria Young and the answer of Adeline Young.” Although they were not required to be under oath, and could not be looked at as evidence, or admissions, or denials, yet it was necessary to examine them to ascertain the matters in issue. Upon appeal, this Court must review all the papers before the Court of original jurisdiction, at the time the order or decree appealed from was passed.
Assuming that there was a suhject-matter for the Court to act on, we think there is nothing in the bill to require the issuing of an injunction or appointment of a receiver.
There is no allegation that the rents, issues and profits of the real estate supposed to be subject to dower, will be lost irretrievably, by reason of the insolvency of those receiving them, or that the complainant has not adequate remedy at law, for such of the rents as he may be entitled to: it is not sufficient to allege they are in jeopardy, but it must be shown how they are jeopardized. The will of William Young being made a part of the bill, by exhibiting it, it was incumbent on the Court to examine its provisions, to ascertain the rights of the parties claiming under them. The first clause indicates the testator was dealing with all his estate, when he made his will. The *373second, devising to “Maria Young in lieu and satisfaction of all her dower and other right therein/’ certain houses enumerated — as clearly shows, she was thereby intended to be debarred of dower in the whole of the testator’s real estate. The instrument is drawn with elaborate care, and technical accuracy, leaving no rational doubt of its purport and meaning. The complainant showing by his exhibit, there was no ground for the claim of dower on the part of the defendant, Maria, in the premises which had devolved on him as devisee of William Young, thereby destroyed the frame-work of his bill as a bill in the nature of a bill of interpleader, leaving, in fact, no one to interplead.
(Decided November 25th 1864.)
Thus concurring with the Court below in its construction of the will as to the rights of Maria Young', we are constrained to affirm the order dismissing the bill.

Order affirmed.